Citation Nr: 0933107	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for menstrual problems, 
to include as secondary to anemia.

3.  Entitlement to service connection for migraine headaches, 
to include as secondary to menstrual problems.

4.  Entitlement to service connection for a left foot 
condition. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to May 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which 
reopened and denied claims for service connection for 
migraine headaches, menstrual problems, and left foot 
problems, and a June 2006 RO decision, which denied a claim 
for service connection for anemia.

The Board notes that the RO characterized the Veteran's 
claims for service connection for migraine headaches, 
menstrual problems, and left foot problems as applications to 
reopen previously denied claims in the June 2005 RO decision 
because the Veteran was previously denied claims for service 
connection for these disabilities in a May 2005 RO decision.  
However, as the Veteran submitted a notice of disagreement 
(NOD) with respect to the denial of these claims within 1 
year of the May 2005 RO decision, the Board finds that this 
decision never became final.  As such, the  Board will 
characterize these issues as claims for service connection, 
as opposed to applications to reopen previously denied claims 
for service connection.  

In April 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco, Texas RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
migraine headaches, menstrual problems, a left foot 
condition, and anemia.  After a thorough review of the claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of these claims.  

With respect to the Veteran's claim for service connection 
for anemia, the Veteran asserted at the April 2009 hearing 
that she was first treated for anemia in 1990 and has had 
anemia since that time.  A review of the Veteran's service 
treatment records reveals that the Veteran was noted as 
having anemia during service.  See service treatment records, 
October 1991.  With respect to a current disability, the 
Veteran was noted in a November 2005 private treatment record 
from Austin Regional Clinic as having anemia.  

Therefore, as the Veteran was noted in service as having 
anemia and has been diagnosed in post-service treatment 
records with anemia, the Board finds that the necessity for a 
VA examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, 
this issue must be remanded in order to schedule the Veteran 
for a VA examination to determine whether she has anemia, 
and, if so, whether her anemia was caused or aggravated by 
her active duty service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

With respect to the Veteran's claim for service connection 
for menstrual problems, the Board notes that the Veteran 
asserted at the April 2009 hearing that she began having 
problems with irregular menstrual cycles during her active 
duty.  She further contended at this hearing that these 
problems were caused by her anemia.

A review of the Veteran's service treatment records reveals 
that the Veteran was noted on her March 1992 separation 
examination report as having a change in her menstrual 
pattern.  She was also noted on this separation examination 
report as having one day of dysmenorrhea during her past 
menses.

With respect to a current disability, the Veteran asserts 
that she has heavy bleeding and abdominal cramping.  Post-
service treatment records reflect that the Veteran has sought 
treatment for irregular and heavy bleeding, uterine cramping, 
and irregular menses.  See Austin Regional Clinic treatment 
records, February 1995, April 1995, June 1999, and December 
2002.  

Therefore, as the Veteran was noted upon separation from 
service as experiencing a change in her menstrual pattern and 
dysmenorrhea and has been treated post-service for menstrual 
problems, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, 
this issue must be remanded in order to schedule the Veteran 
for a VA examination to determine whether she has a menstrual 
disability or condition of any kind, and, if so, whether this 
menstrual disability was caused or aggravated by her active 
duty service or her anemia.  See Colvin, supra.  

With respect to the Veteran's claim for service connection 
for migraine headaches, the Veteran indicated on a May 2005 
statement that she began receiving treatment for this 
disability in the spring of 1991.  She also indicated at the 
April 2009 hearing that her migraine headaches tend to 
coincide with the onset of her menstrual cycle.  A review of 
the Veteran's service treatment records reveals no 
complaints, treatment, or diagnoses of a headache disability.    

With regard to a current migraine headache disability, the 
Board notes that the Veteran reported headaches or a history 
of headaches in September 2003, February 2004, and December 
2005 private treatment records from Austin Regional Clinic.  
She also reported headaches in 1996 and 1997 private 
treatment records from Austin Regional Clinic. 

A layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

In this case, as the Veteran's post-service treatment records 
reflect complaints of and treatment for headaches and the 
Veteran has asserted that she has had headaches since her 
active duty service, the Board finds that the necessity for a 
VA examination is shown for the proper assessment of the 
Veteran's claim.  
38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether she has a migraine headache 
disability, or a headache disability of any kind, and, if so, 
whether this headache disability was caused or aggravated by 
her active duty service or the onset of her menstrual cycle.  
See Colvin, supra.  

Finally, with respect to the Veteran's claim for service 
connection for a left foot condition, the Veteran indicated 
on a May 2005 statement that she began receiving treatment 
for foot pain in the spring of 1992.  Specifically, the 
Veteran asserted at the April 2009 hearing that she suffered 
frostbite to her left foot while on active duty and still 
suffers residuals of this today.  She asserted that she 
currently experiences pain in her left foot and that it will 
swell and always feels cold.  She asserted that she has been 
treated for this condition with arch supports and has had 
surgery on her foot. 

A review of the Veteran's service treatment records reveals 
that the Veteran was noted on her March 1990 entrance 
examination report as having mild asymptomatic pes planus of 
the bilateral feet.  No complaints, treatment, or diagnoses 
of a left foot condition of any kind, to include frostbite, 
was noted in the remainder of her service treatment records, 
to include her separation examination report.  

With respect to a current disability, the Board notes that 
the Veteran had a ganglion cyst removed from her left foot in 
January 2006.  See Austin Regional Clinic treatment record, 
January 2006.  In a December 1998 treatment record from 
Medical Park Orthopaedic Clinic Associated, the Veteran was 
noted as having a small ganglion cyst of dorsum of the left 
mid-foot.   

As noted above, a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen, supra.  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno supra; 
see also Jandreau, supra.

In this case, as the Veteran's post-service treatment records 
reflect complaints of and treatment for a left disability of 
some kind and the Veteran has asserted that she has 
experienced left foot pain since her active duty service, the 
Board finds that the necessity for a VA examination is shown 
for the proper assessment of the Veteran's claim.  38 
U.S.C.A. § 5103A (West 2002).  Thus, this issue must be 
remanded in order to schedule the Veteran for a VA 
examination to determine whether she has a left foot 
disability of any kind, to include frostbite of the left 
foot, and, if so, whether this left foot disability was 
caused or aggravated by her active duty service.  See Colvin, 
supra.  

Additionally, the Board notes that the Veteran indicated at 
the April 2009  hearing that she is currently receiving 
treatment for her menstrual problem from a Dr. C.S. in 
Killeen.  VA has an obligation under the Veterans Claims 
Assistance Act of 2000 (VCAA) to assist claimants in 
obtaining evidence, to include relevant records from private 
medical care providers.  38 C.F.R. § 3.159 (2008).  
Therefore, an attempt must be made to locate any recent 
private treatment records relating to the Veteran's claimed 
menstrual condition that have not yet been associated with 
the claims file.

Finally, the Board notes that, under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008). 

A November 9, 2004, notice letter was sent to the Veteran.  
However, this letter did not provide the Veteran with proper 
notice of the requirements for establishing service 
connection on a secondary basis.  As it appears that the 
Veteran has recently indicated that her claims for service 
connection for menstrual problems and migraine headaches may 
be secondary to other disabilities, the Veteran should be 
given appropriate VCAA notice of the requirements for 
establishing secondary service connection, according to 
38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and 
to assist.  Particularly, the Veteran 
should be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. 
§ 3.310.

2.	Send to the Veteran a letter 
requesting that she provide 
sufficient information, and if 
necessary, authorization to enable 
the RO to obtain any additional 
pertinent evidence not currently of 
record, to specifically include any 
possible treatment records relating 
to her menstrual problems from Dr. 
C.S. in Killeen referred to in the 
April 2009 Travel Board hearing 
transcript.  The RO should also 
invite the Veteran to submit any 
pertinent evidence in her possession, 
and explain the type of evidence that 
is her ultimate responsibility to 
submit. Associate any records 
received, including negative 
responses, with the claims file.

3.	Schedule the Veteran for appropriate 
VA examinations for migraine 
headaches, menstrual problems, a left 
foot condition, and anemia.  The 
claims file should be provided to the 
appropriate examiners for review, and 
the examiners should note that it has 
been reviewed.  After reviewing the 
file and examining the Veteran, the 
examiners should render opinions as 
to whether the Veteran currently has 
a migraine headache disability, or a 
headache disability of any kind, 
menstrual problems, a left foot 
condition, or anemia.  If so, 
opinions should be provided as to 
whether it is at least as likely as 
not that the Veteran's current 
headache disability, menstrual 
problems, left foot condition, or 
anemia had its onset in service, or 
was otherwise incurred in or 
aggravated by a disease or injury in 
service.   An examiner should also 
provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's current headache disability 
was caused or aggravated by a 
menstrual condition of any kind.  
Furthermore, an examiner should 
provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's current menstrual condition 
was caused or aggravated by her 
anemia. 
        
It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiners should provide a 
complete rationale for any opinions 
provided.

4.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the February 
2007 supplemental statement of the 
case (SSOC).  If the benefits sought 
on appeal remain denied, the Veteran 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and her representative 
have been given the applicable time to 
submit additional argument, the claims 
should be returned to the Board for 
further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claims.  Her cooperation in VA's efforts 
to develop her claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).








These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




